Title: From George Washington to Brigadier General Thomas Nelson, Jr., 15 March 1779
From: Washington, George
To: Nelson, Thomas Jr.


My dear Sir,
Middle brook March 15th 1779
I have to thank you for your friendly letter of the 9th and for your obliging, tho unsuccessful endeavours to procure the Horses I am endebted to my Country for. At present I have no immediate call for them, as we find it rather difficult to support the few we keep at Camp, in forage.
It gives me very singular pleasure to find that you have again taken a Seat in Congress; I think there never was a time when cool & dispassionate reasoning—strict attention & application—great integrety—and (if it was in the nature of things, unerring) wisdom were more to be wished for than the present. Our Affairs—according to my judgment—are now come to a crisis, and requires no small degree of political skill to steer clear of those shelves & Rocks which tho deeply buried, may wreck our hopes & throw us upon some inhospitable shore. Unanimity in our Councils—disinterestedness in our pursuits—and steady perseverence in our national duty, are the only means to avoid misfortunes—if they come upon us after these we shall have the consolation of knowing that we have done our best—the rest is with the Gods.

Shall I hope to have the pleasure of seeing you at Camp, when the weather gets a little settled? I can assure you that it will be a gratification of my wishes. Mrs Washington salutes you most cordially, & offers her thanks for the letter you was kind enough to send her. I am most sincerely & Affectionately Yrs
G.W.